BIS
SEB
BV
SGR
SGR
SGR
MHL
MHL
sLW
MEH
JW
MEH
MEH

MEH

MEH
MEH
MEH

MEH

“JLW
JLW

KMC

Page 1

1.1
0.2
0.1
0.2

0.3

15

0.7
0.8
0.5

0.5

0.3

0.3

0.2

0.4

0.6

1.0

0.4

1.5

0.5,

1.0:

0.4

2/27/17

- 5/5/17

6/29/17

7/14/17

(8/21/17

8/21/17 .

8/22/17

9/01/17

9/08/17

9/14/17

9/22/17
9/26/17
10/5/17

10/13/17

11/02/17 ©

12/19/17

12/19/17

2/12/18

_ 3/02/18

6/25/18

8/07/18 -

Marcellus, John T. & Jessica L.
Chapter 13 Case No.: 17-28350

Meet with Clients and file setup

Letter of representation to Creditor, Letter to Client

Incoming creditor call

PIF Letter

Call to client for additional information |
Petition preparation

Initial petition review

Phone consult re: petition

File’ petition and send Trustee payment letter

341 Prep: Reviewed file, Submitted docs to Trustee, Letter to Client re docs
requested

Email to Client re business docs needed

' 341 Prep: Review faxes, upload business docs to Trustee

341 Prep: Upload docs to Trustee
341 Prep: Review file, upload docs to Trustee, letter to Client re missing docs

Conf Prep: Review file, pull Trustee recommendations, upload docs to
Trustee, Email to Client

Meeting with Brad, amend several schedules, file modified plan, jetter to
Client

_Upload docs to Trustee

Review file Confirmation: E-file notice of bankruptcy filing, follow up on:
correct CMA, emails with Trustee, e-file Certificate of Service, review Trustee
notes ,

Draft and file Response to Motion for Relief

Prepare and file Motion to Reinstate

Prepare and file Modified Chapter 13 Plan and. Certificate of Service, Letter to
Client ,
Marcellus, John T. & Jessica L.
Chapter 13 Case No.: 17-28350

Attorney Time: Brad J. Sadek 1.1
Matthew H. Lazarus 1.5
2.6 hours at $335.00 per hour=$ 871.00

Legal Assistant Time: Brenda Viruet 0.1
Jordan Williams 2.3
Karen Campling 0.4
Meghan Hazlett 4.9.
SEB 0.2
SGR 2.0

9.9 hours at $125.00 per hour = $1,237.50

Total Billable: $2,108.50

Page 2
